


Exhibit 10.24

 

FIRST AMENDMENT

TO

LETTER AGREEMENT

 

First Amendment (“Amendment”) made as of December 31, 2008 to the Letter
Agreement (“Letter Agreement”) dated as of February 5, 2008, by and between
NeuroMetrix, Inc., a Delaware corporation with its principal executive office in
Waltham, Massachusetts (the “Company”), and Guy Daniello (the “Executive”).

 

WHEREAS, the parties hereto desire to amend the Letter Agreement to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended; and

 

WHEREAS, the parties hereto desire that this Amendment be deemed a modification
and an amendment to the Letter Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Executive agree as follows:

 


1.                                       THE PARAGRAPH TITLED “SEVERANCE” OF THE
LETTER AGREEMENT IS HEREBY AMENDED BY APPENDING THE FOLLOWING TO THE END OF SUCH
PARAGRAPH:


 

“Payments of continuation of Base Salary owed pursuant to this paragraph will
occur on the regular payroll payment dates for the Company beginning with the
first regular payroll payment date that occurs on or after the date that is 45
days after your termination or resignation (with the first payment to include
the full amount owed for continuation of Base Salary for the payroll period to
which such payment date relates and any prior payroll periods for which payment
was not yet made).”

 


2.                                       ALL OTHER PROVISIONS OF THE LETTER
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT ACCORDING TO THEIR RESPECTIVE
TERMS, AND NOTHING CONTAINED HEREIN SHALL BE DEEMED A WAIVER OF ANY RIGHT OR
ABROGATION OF ANY OBLIGATION OTHERWISE EXISTING UNDER THE LETTER AGREEMENT
EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED FOR HEREIN.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed as a sealed instrument by
the Company and by the Executive as of the date first above written.

 

 

 

NEUROMETRIX, INC.

 

 

 

 

 

 

By:

/s/ Shai N. Gozani

 

 

Name: Shai N. Gozani

 

 

Title:   President and CEO

 

 

 

 

 

 

 

/s/ Guy Daniello

 

Guy Daniello

 

2

--------------------------------------------------------------------------------
